DETAILED ACTION
	Claims 1, 6-13, and 15-19 are pending.
	All previously asserted prior art rejections are withdrawn in favor of allowance.
	All previously asserted 112 rejections are withdrawn because the claims have been amended.
	Allowable Subject Matter
	Claims 1, 6-13, and 15-19 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Claim 1 recites an ultrasonic welding system for a rechargeable battery comprising an anvil and a horn for bonding an electrode tab and lead and a supply device movable to supply the electrode lead between the anvil and horn.  The claim further recites an upper and lower surface where the electrode tab is clamped wherein the lower surface has a predetermined pattern.
Prior art Mino (US 2018/0358608) teaches an ultrasonic welding system for a rechargeable battery comprising an anvil and a horn for bonding an electrode tab and lead.  Mino does not teach a supply device and does not teach an upper and lower surface where the electrode tab is clamped wherein the lower surface has a predetermined pattern.
Claim 8 recites an ultrasonic welding system for a rechargeable battery comprising an anvil and a horn for bonding an electrode tab and lead and a supply device movable to supply the electrode lead between the anvil and horn.  The claim further recites a clamping part configured to slide and move along a guide rail in a state of clamping, a vertical actuator and a horizontal actuator.
Prior art Mino teaches an ultrasonic welding system for a rechargeable battery comprising an anvil and a horn for bonding an electrode tab and lead.  Mino does not teach a supply device and does not teach a clamping part configured to slide and move along a guide rail in a state of clamping, a vertical actuator and a horizontal actuator.

Prior art Mino teaches a method of manufacturing a welding system including an anvil and a horn.  Mino does not teach a supply device and does not teach that the electrode lead is supplied between a pair of finger members and the steps of moving the lead and tab through a horizontal actuator and lowering the lead through a vertical actuator to be in contact with the tab.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JACOB B MARKS/Primary Examiner, Art Unit 1729